1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLUMBUS ALLEN, JR.,                                Case No.: 16cv2713-MMA (KSC)
12                                      Plaintiff,
                                                         ORDER RE: DISMISSAL
13   v.                                                  PURSUANT TO FEDERAL RULE
                                                         OF CIVIL PROCEDURE 4(m)
14   JEFFREY BEARD, et al.,
15                                   Defendants.
16
17         On October 28, 2016, Plaintiff Columbus Allen, Jr., a state prisoner proceeding pro
18   se, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. Although a named
19   defendant in this action, to date Plaintiff has not served Defendant Ball with the summons
20   and complaint in this case. Therefore, on June 17, 2019, the Court ordered Plaintiff to
21   show cause why his claims against Defendant Ball should not be dismissed for failure to
22   serve. See Doc. No. 80. Plaintiff has not responded to the Court’s order and the time for
23   doing so has expired. As such, the Court finds that under the four factor test set forth in
24   Pioneer Inv. Services Co. v. Brunswick Assoc. Ltd., dismissal of Plaintiff’s claims against
25   Defendant Ball without prejudice is appropriate. 507 U.S. 380, 394 (1993) (factors
26   include the danger of prejudice to the opposing party, the length of the delay and its
27   potential impact on the proceedings, the reason for the delay, and whether the movant
28   acted in good faith.).

                                                     1
                                                                                16cv2713-MMA (KSC)
1          Based on Plaintiff’s failure to effectuate service Defendant Ball in a timely manner
2    or to otherwise prosecute this action against Defendant Ball, the Court DISMISSES this
3    action without prejudice as to Defendant Ball. See Fed. R. Civ. P. 4(m) (requiring service
4    within 120 days after complaint is filed); Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.
5    1994) (holding that an incarcerated pro se plaintiff proceeding in forma pauperis must
6    provide the marshal with sufficient information necessary for service), abrogated on other
7    grounds by Sandin v. Conner, 515 U.S. 472 (1995). The Court DIRECTS the Clerk of
8    Court to enter judgment against Plaintiff and in favor of Defendant Ball in accordance
9    with this Order. The Court FURTHER DIRECTS the Clerk to enter judgment against
10   Plaintiff and in favor of Defendant Lai in accordance with the Court’s June 17, 2019
11   Order, see Doc. No. 80, and to close the case.
12         IT IS SO ORDERED.
13   DATE: July 30, 2019                   _______________________________________
                                           HON. MICHAEL M. ANELLO
14
                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              16cv2713-MMA (KSC)
